DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method comprising: receiving, at a social media software module operating on a user device, input from a first user associated with a payment from the first user to a second user, wherein the social media software module provides a social media interaction which enables communication between the first user and the second user; receiving, in connection with use of the social media software module for the social media interaction, a payment authorization from the first user for the payment to the second user; and initiating, from the social media software module and based on the payment authorization, a blockchain-based cryptocurrency payment from the first user to the second user, classified in G06Q 30/0633.
II. Claims 10-15, drawn to a method comprising: receiving via a social media application an identification of a first user and a second user, wherein the social media application is integrated with a cryptocurrency wallet which enables a transfer of a value from the first user to the second user utilizing a blockchain-based system in which a distributed consensus protocol operating on a plurality of distributed compute nodes updates a distributed ledger when transactions occur and in which multiple copies of the distributed ledger exist across the plurality of distributed compute nodes; receiving a confirmation from the first user of a payment of an amount of currency to the second user within the social media application; and based on the confirmation, initiating a transaction which results in the payment from the first user to the second user of the amount of the currency which is recorded on the blockchain- based system in which the transaction is added to a block in the blockchain-based system according to the distributed consensus protocol, classified in G06Q 30/0635. 
III. Claims 16-20, drawn to a method comprising: engaging, by a first user, in a social media interaction with a second user using a social media application; receiving a confirmation of an authorized payment within the social media application of a blockchain-based payment from the second user to the , classified in G06Q 30/0641. 
	

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, 
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Tom Isaacson on 3/9/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allmen, US PG Pub 2015/0348017 A1 (hereafter “Allmen”).

	Regarding claim 1, Allmen discloses a method comprising: 
receiving, at a social media software module operating on a user device, input from a first user associated with a payment from the first user to a second user, wherein the social media software module provides a social media interaction which enables communication between the first user and the second user (Figures 1-4 and ¶¶0016-0024); 
receiving, in connection with use of the social media software module for the social media interaction, a payment authorization from the first user for the payment to the second user (¶0036); and 
initiating, from the social media software module and based on the payment authorization, a blockchain-based cryptocurrency payment from the first user to the second user (¶¶0019-0025).

Regarding claim 2, Allmen discloses the method of claim 1, wherein the second user comprises one of a person or an entity (¶0016).

Regarding claim 3, Allmen discloses the method of claim 1, wherein the social media software module is associated with one of a messaging application or an on-line social media site (¶¶0012 and 0029).

Regarding claim 4, Allmen discloses the method of claim 3, wherein the messaging application provides a message with which the first user can interact to provide the payment authorization (¶0044).

Regarding claim 5, Allmen discloses the method of claim 1, wherein the payment authorization is provided via a biometric reading associated with the first user (¶0043).

Regarding claim 6, Allmen discloses the method of claim 1, wherein the social media software module transmits a payment request to a second software module operating on the user device, the second software module having an application programming interface that defines a protocol for communicating data between the social media software module and the second software module for managing the payment from the first user to the second user (¶¶0016-0025).

Regarding claim 7, Allmen discloses the method of claim 1, wherein the first user provides the payment authorization via a text in the social media software module (¶¶0036 and 0044).

Regarding claim 8, Allmen discloses the method of claim 7, wherein the text identifies both the second user and an amount associated with the blockchain-based cryptocurrency payment (¶¶0036-0046).

Regarding claim 9, Allmen discloses the method of claim 1, wherein the blockchain-based cryptocurrency payment from the first user to the second user comprises initiating a payment from a first user wallet associated with the first user to a second user wallet associated with the second user (¶¶0014-0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625